UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7704


THEO LAY, JR.,

                 Petitioner - Appellant,

          v.

GREGG L. HERSHBERGER, Warden; ATTORNEY GENERAL FOR THE STATE
OF MARYLAND,

                 Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-01311-AW)


Submitted:   May 26, 2011                   Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theo Lay, Jr., Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Theo Lay, Jr., seeks to appeal the district court’s

order     dismissing       as    untimely           his    28    U.S.C.      § 2254     (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate          of    appealability.           28   U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent     “a       substantial       showing         of     the   denial     of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that    reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.   Cockrell,        537    U.S.   322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and    conclude     that      Lay    has    not      made       the    requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3